UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-K (Mark one) xAnnual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended August 31, 2011 ¨Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-52439 BILL THE BUTCHER, INC. (Exact name of registrant as specified in its charter) Nevada 20-5449905 (State of or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1venue South Seattle, WA 98134 (Address of principal executive offices) (206) 453-4418 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, Par Value $0.001 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨No¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Nox At February 28, 2011, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was approximately $10,755,589, based on the last sale price of the registrant’s common stock. For the purposes of the foregoing calculation only, all of the registrant’s directors, executive officers and holders of ten percent or greater of the registrant’s outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of affiliate status is not a determination for other purposes. As of December 14, 2011, there were 26,048,654 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. Table of Contents Table of Contents Page Table of Contents i Cautionary Statement Regarding Forward-Looking Statements 1 PART I Item 1. Business 2 Item 1A. Risk Factors 6 Item 1B. Unresolved Staff Comments 12 Item 2. Properties 12 Item 3. Legal Proceedings 12 Item 4. (Reserved) 12 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 13 Item 6. Selected Financial Data 13 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 8. Financial Statements and Supplementary Data 18 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 31 Item 9A. Controls and Procedures 31 Item 9B. Other 32 PART III Item 10. Directors, Executive Officers and Corporate Governance 33 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Transactions and Director Independence 36 Item 14. Principal Accounting Fees and Services 36 PART IV Item 15. Exhibits, Financial Statement Schedules 37 SIGNATURES EXHIBIT INDEX Table of Contents CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS In this report, the terms “Bill the Butcher,” the “Company,” “we,” “us” and “our” refer to Bill the Butcher, Inc. and its subsidiary. This reportcontains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, or the Securities Act, and Section21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. These forward-looking statements reflect our current views with respect to future events or our financial performance, and involve certain known and unknown risks, uncertainties and other factors, including those identified below, which may cause our actual or future results, levels of activity, performance or achievements to differ materially from those expressed or implied by any forward-looking statements or from historical results. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in Section27A of the Securities Act and Section21E of the Exchange Act. Forward-looking statements include information concerning our possible or assumed future results of operations. Words such as“may,” “will,” “could,” “would,” “should,” “believe,” “expect,” “plan,” “anticipate,” “intend,” “estimate,” “predict,” “potential” or and variations of these words or similar expressions are intended to identify forward-looking statements. Forward-looking statements are inherently subject to risks and uncertainties, many of which we cannot predict with accuracy and some of which we might not even anticipate. Although we believe that the expectations reflected in such forward-looking statements are based upon reasonable assumptions made at the time, we can give no assurance that such expectations will be achieved. Future events and actual results, financial and otherwise, may differ materially from the results discussed in these forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements. We have no duty to update or revise any forward-looking statements after the date of this Annual Report on Form10-K or to conform them to actual results, new information, future events or otherwise. The following factors, among others, could cause our future results to differ materially from historical results or those anticipated: • our inability to obtain additional funding and continue as a going concern; • our limited operating history and the significant challenges we face in executing our business plan; • the material deficiencies in our internal controls over financial reporting; • our ability to increase store revenues and further develop our brand and business model; • our dependence on the financial performance of stores located in one geographic area; • costs associated with ongoing litigation; and • our ability to attract and retain key officers and employees. These and other risk factors discussed in Part I, Item 1A (“Risk Factors”) of this Form 10-K are amongthe important factors of which we are currently aware that could cause actual results, performance or achievements to differ materially from those expressed in our forward-looking statements. We operate in a continually changing business environment, and new risk factors emerge from time to time. Other unknown or unpredictable factors also could have material adverse effects on our future results, performance or achievements. We cannot assure you that projected results or events will be achieved or will occur, respectively. 1 Table of Contents PART I ITEM 1. BUSINESS Business Overview - Seattle-based Bill the Butcher, Inc. is a purveyor of open-pastured USDA organic and USDA/WSDA natural grass-fed beef, pork, chicken and lamb that has been raised without steroids, antibiotics or hormones and has not been fed genetically-modified corn. We were incorporated under the laws of the State of Nevada on August 23, 2006, under the name Reshoot & Edit. In October 2009, J’Amy Owens acquired a majority of our then outstanding shares of common stock and became the Company’s majority shareholder, sole director and chief executive officer. Ms. Owens acquired control with plans to change the Company’s business through the acquisition of W K Inc., a business she co-founded in 2009 to develop the “Bill the Butcher” retail concept. On March 26, 2010, the Company executed a related party purchase agreement to acquire all of the equity ownership interest of W KInc., a Washington Company selling U.S. sourced and ethically raised meat in the State of Washington under the name “Bill the Butcher.” On May 24, 2010, we changed our name to “Bill the Butcher, Inc.”Our common stock trades under the symbol “BILB” on the OTC Bulletin Board. We specialize in retailing organic and natural grass-fed meat, including pasture raised beef, pork, chicken, lamb, and turkey, and are an innovator in the $200 bil­lion U.S. meat marketplace. We believe we operate the nation’s first publicly-owned chain of neighborhood butcher shops. We operate six shops located in Woodinville, Redmond and Bellevue, Washington and the Laurelhurst, Madison Valley and Magnolia neighborhoods in Seattle, Washington. Additionally, we have three stores under construction in Kirkland, Wallingford and Edmonds, Washington. Bill the Butcher’s stores are serviced by a 5,000 square foot central commissary which purchases directly from local ranchers and farmers, thus eliminating the high costs associated with traditional large-scale meat distributors. The Com­pany works directly with local and regional ranchers and farmers who follow sustainable and organic practices to deliver what we believe is the high­est quality meat that is healthy for con­sumers and has a positive impact on the environment. The Company’s stores provide a unique customer experience by offering tradi­tional butcher services in an artisanal environment, akin to a high-end wine or cheese shop. Stores stock a wide range of U.S.-sourced ethically-raised meat and other specialty items that enable the consumer to obtain nearly everything needed to prepare a gourmet dinner. We believe that the reason for our success to date stems in part from our cost-effective roll out strategy.We opened six stores averaging approximately 1,300 square feet per butcher shop at an average cost for build-out and equipment of $85,000.Bill the Butcher has generated local brand awareness and buzz by actively attending a wide range of community-oriented events. Through the use of “outside the box” market­ing initiatives, total marketing spending has remained low relative to traditional retail start-ups.We have a state-of-the-art inventory tracking and sales system, which creates a transparent and traceable "farm to customer" control over all proteins. We have recently started selling certain products via the Internet and plan to expand our product offerings. Bill the Butcher is led by an experienced retail executive who has successfully developed retail business models from inception to maturity.J’Amy Owens, our sole officer and director and principal shareholder, was integral in the development, design and launch of the Bill the Butcher brand and shop concept. She is responsible for directing all aspects of strategy, growth, and operations including branding, design, capitaliza­tion, finance, real estate and marketing.Prior to launching Bill the Butcher, Ms. Owens served as a corporate consultant through her firm, The J’Amy Owens Group, and her prede­cessor consulting firm were responsible for the evolution of over 400 noteworthy consumer businesses and retail models. Ethical Responsibility - Bill the Butcher’s mission is to: · Support the return of the sustainable way of raising animals on grass; · Return freshness, flavor and the health benefits to meat; · Help support the growth of small local farmers and ranchers; and in the process, · Improve the health and longevity of the land. We’re changing the world, one steak at a time. 2 Table of Contents Industry Background – Over the last 50 years cattle farming has shifted from small-scale local operations to corporate “agri-business” complexes with large-scale, input intensive, mechanized, petroleum-based cattle feedlots that have led to widespread environmental degradation, dangerous increases in pesticide use and the loss of ecosys­tems.More than 80% of beef is raised in a feed lot or confinement facility in highly stressful and abusive environments. This “factory farming” is also associated with extremely high uses of hor­mones, antibiotics and pesticides. Animals in this environ­ment eat a diet intended to quickly fatten them with low cost production as the paramount factor.To this end, their feed may contain things such as municipal garbage, poultry manure and byproducts, genetically modified corn, and restaurant waste.Correction of these deficiencies produces dramatic improvements in animal health, and as a result, human health, along with direct positive benefits to the environment and its long-term preservation. There is a growing awareness and resistance among consumers to such practices.Films such as Food Inc. and Fast Food Nation and books such as The Omnivore’s Dilemma has greatly helped raise this awareness.More and more consumers are recognizing the damage being done by the big meat industry to the environment and to their own health.In response, consumers have started to demand a return to the era of local, organic farming that promotes healthy nutrition and the humane treatment of animals. We believe that Bill the Butcher’s hu­mane and healthy approach has already struck a chord with consumers that wish to reduce their dietary consumption of mass-produced unhealthy foods. According to the Organic Trade Association (OTA), the $450 million U.S. organic and natural meat industry is growing at more than 10% per annum, and should reach $1 billion by 2015. This trend is due to heightened awareness of the indus­try’s nutritional benefits and humane breeding practices. All beef sold at Bill the Butcher is hormone and pesticide free. The grass-fed meat is lower in fat and calories and higher in taste, antioxidants, vitamins, and essential fatty acids. Each supplier goes through a vigorous vetting process to ensure compliance with the Company’s standards. Organic and natural meat is the fastest-growing segment of the $28 billion organic food business, according to the Organic Trade Association. Today, there are roughly 2,000 farmers producing grass-fed beef, up from 50 farmers a decade ago.Grass-pastured meats are better nutritionally and have a natural, more honest and authentic flavor, which is the most delicious benefit of all. The health benefits of organic and natural meat are significant.A study conducted by Clemson University, for example, found that grass-fed beef is lower in total fat, higher in beta-carotene and vitamin E (alpha-tocopherol), higher in the B-vitamins thiamin and ribo­flavin, higher in calcium, magnesium, and potassium, higher in total omega-3s and lower in the saturated fats linked with heart disease. An increasing number of consumers are also joining the “locavore” movement, the support of food that is raised or grown locally, that aspires to eat all food raised or grown at nearby farms and are willing to pay a premium for meat raised in a socially responsible manner. Consumers are increasingly looking at the point of origin when buying meats, preferring to consume livestock that has been locally-raised and thus has a low carbon footprint. With farms and ranches located within regional proximity to its retail shops, Bill the Butcher is creating one of the shortest food chains. By working directly with local suppliers and generating a highly visible presence at local events, Bill the Butcher could be viewed as a template for locavore-focused food retailing. Our Stores, Products and Customer Experience - Bill the Butcher sells locally and regionally sourced, ethically-raised natural meat, free range poultry, pork and lamb through a collection of regionally clustered butcher shops that provide carved-to-order meats. The Company also sells specialty items such as marinades, rubs, sauces, charcuterie, dairy prod­ucts, and all other items needed to prepare a healthy and tasty meal without the need to visit a large supermarket. Store hours are noon to 7:00 PM daily.The individual butcher shops carve sub primals, dry age, make sausage and grinds and prepare many value added products such as smoked meats, sausage, meat loaf and marinades.Each Bill the Butcher location features the Company’s signature products including gourmet-to-go dishes, spices, rubs and marinades in this experiential and “culturally cool” butcher shop. The butcher is glorified and featured on an elevated stage, directly behind the meat case, so that large primal cuts of meat are in full view, at the cus­tomer’s eye level, enabling customers to direct the butcher to a custom cut that suits their exact preferences. Our stores have hosted 130,000 unique transactions since inception. To help customers better understand where their food comes from, the Company’s state-of-the-art technology system allows it to track and identify every single piece of meat flowing from the farms to the Company’s butcher shops. This system is more specific and more transparent than those installed by the largest premium grocery chains.Customers can also learn about our farm and ranch part­ners from printed information available in every shop. Bill the Butcher’s retail store base is supported by a central commissary that works directly with farmers and ranchers. The commissary essentially serves as a point of distribution, elimi­nating the need for middlemen. The commissary obtains a wide range of desirable animal breeds, enabling the Company to buy specific breeds, according to sell-through and taste preferences. It is management’s belief that specific breed identification will be a significant part of the consumer strategy going forward. 3 Table of Contents Bill the Butcher shops have a warm and inviting feel, as stores are designed with barnwood fixtures, found objects and recycled materials.By offering the finest meat in an authentic grass-roots environ­ment made up almost entirely of recycled, reused and re­claimed materials, Bill the Butcher has modernized, reinvented and re-introduced the butcher shop. It is the butcher - helpful, opinionated, knowledgeable and passionate about food and its flavor - in every store who serves as a brand evangelist, build­ing and telling the Bill the Butcher story and creating a hands-on experience that has been lost in the mass-market. The busi­ness is a neighborhood concept, just like the coffee bar, which the Company believes will work in a multitude of regions across the country based on zones where median household incomes are at or above $75,000. Product Supply - We work with USDA certified suppliers and those that elect to follow organic practices but choose not to become certified. Many of the other “new” butcher shops are selling what is known as “boxed beef” which comes from the industri­alized meatpackers. These “new” butchers are not creating a local supply chain nor are they offering meat that is sourced locally. The Company has made great strides in its support of small farmers and ranchers and in the past year has purchased over $500,000 from small producers.We believe that Bill the Butcher has formed a new market, not just organized suppliers.This new market exists “above” the farmers markets and below the grocery stores. Bill the Butcher is committed to selling only the finest USDA organic and USDA/WSDA natural grass-fed beef, pork, chicken and lamb.Our product has not been raised with steroids, antibiotics or hormones and has not been fed genetically-modified corn.To ensure compliance with our rigorous “farm to customer” standards, we use a three-tier classification structure: · Bill the Butcher Natural:No herbicides, pesticides, antibiotics or steroids.No genetically modified feed.Humanely raised and harvested animals.Pastured and as local as possible. · Organic:No herbicides, pesticides, antibiotics or steroids.Fed with organic grass or grain not genetically modified. · Natural:No herbicides, pesticides, antibiotics or steroids. We depend on our relationships with farmers.We sell natural and organic meats from grass-fed animals that have been raised both locally and nearby in Wyoming, Montana and Oregon. Our Washington meat comes from Carnation, Arlington, Marysville, Mount Vernon, Lopez Island, Anacortes, Duvall, Bow and Spanaway; from farmers and ranchers that follow strict practices that meet our exact specifications.Based on our relationships established with our suppliers, we believe that the risk of non-delivery on existing purchase orders is remote.The supply and price of organic meats are subject to volatility depending on supply and demand at the time of purchase. Business Strategy – Studies have shown that upper income Americans purchase roughly two-thirds of all of their meat to be consumed at home. A highly-prized cut of meat can cost upwards of $40 at a traditional steakhouse, but less than half of that price when bought at a retail outlet and prepared at home. The Company believes that there is a general dissatisfac­tion with supermarket meat offered today and that most consumers do not understand the subtle differences in beef quality and how significant the cow's diet is to the health of the cow and the consumer. Bill the Butcher aims to capitalize on this consumer dissatisfaction and lack of awareness by extolling the myriad flavor and health bene­fits of grass-fed, organic, artisanally raised and butchered meats. Just as consumers have developed a much more compre­hensive language around the consumption of coffee and wine, they are also starting to refer to their meat consump­tion in new ways.Beyond the buzzwords of organic and natural, consumers are increasingly aware of the types of animal breeds, pre­ferred cuts and relative marbling and texture preferences. 4 Table of Contents Our business and growth strategy is described in two stages.We are currently well into stage one, which includes opening 20 stores and fully outfitting our new commissary with equipment.The plan is to bring stores to optimal sales and profit levels and therefore improve the scalable model.We believe the successful execution of this stage will generate positive cash flows from operations.We now have six stores open and have three additional locations under construction. Proceeds from our financing activities are expected to be used to: · Provide additional working capital to increase meat inventories in our stores. · Open Bill the Butcher shops in Edmonds and Kirkland, Washington and in the Wallingford neighborhood of Seattle, and open additional shops in the greater Seattle area bringing our store count to 20. · Advertise and market the Bill the Butcher brand.Our sales have been achieved without significant advertising or marketing expense.We believe the potential for increasing sales is very strong with an advertising and marketing campaign to let the local community know of the Bill the Butcher shop’s presence and product offerings. · Improve gross margins by purchasing in greater quantities and increasing inventory turns.Management believes this can increase gross margins by 5% to 10%. · Outfit and fixture our commissary.Management believes this will provide for greater whole animal purchases resulting in additional cost savings and incremental gross margin improvements. · Purchase equipment to prepare and sell large volumes of high margin products such as organic and natural broth as well as organic and natural beef jerky, which management believescan also increase gross margin. The second stage of our growth plan will require substantial additional financing for a regional rollout.We anticipate a regional store expansion with 120 to 150 company-owned Bill the Butcher stores west of the Mississippi, with an initial focus during this stage in California and Texas. Growth Strategy – The first “Bill the Butcher” shop was opened in Woodinville, Washington in August 2009. The Company has since opened five more Seattle area stores in the Laurelhurst and Madison Valley neighborhoods of Seattle and Redmond, Washington (February, March and April), the Magnolia neighborhood of Seattle (July) and in Bellevue, Washington (September) 2010.We also have three stores under construction in another Seattle neighborhood and nearby cities.Our butcher shops typically average 1,300 square feet, and have each been opened at an average cost of $85,000. Our model focuses on development of a regional store base, as is now happening in the Seattle, Washington area.We believe this model is reproduci­ble in other markets with a similar demographic profile including: Portland, San Francisco, Los Angeles, San Diego, Las Vegas, Phoenix, Dallas, Austin, Denver and other metro regions in the American West. Traditional butcher shops haven’t been able to expand due to unfavorable economics when dealing with traditional meatpackers. But by operating a network of stores sup­plied by a central commissary, Bill the Butcher is able to recapture lost margins while offering small, family-run farms and ranches the opportunity to gain local distribu­tion, even if they lack the size to work with traditional large supermarkets. We believe that our commissary can supply up to 20 stores. We have a state-of-the-art inventory tracking and sales system in order to create the most transparent and traceable "farm to customer" control over all meat.The commissary model is crucial to maintaining quality control, ensuring that full value is derived from each animal and frequent and timely deliveries to stores. Building this network of shops in regional markets also creates sig­nificant barriers to entry, especially as deep connections are made with key local farms and ranches. Bill the Butcher’s store-based revenues are expected to be augmented by a rising e-commerce presence in the future. The Company has already built a considerable online pres­ence, with over 2,600 Facebook fans and friends, 1,700 Twit­ter followers and over 430,000 views of our website, www.billthebutcher.com. Competition - Our primary competitors for meat product sales and related specialty items are supermarkets and other specialty retailers.We believe our customers choose among organic meat and specialty product retailers primarily on the basis of product quality. The organic consumer market for meats is often impacted by changes in the taste and eating habits of the public, as well as economic and political conditions affecting spending habits.Our business faces significant competition from established suppliers, most of whom have greater financial and marketing resources than us. However, we believe our growth strategy, detailed above, will result in our business becoming increasingly competitive with these established suppliers. Patents, Trademarks, Copyrights and Domain Names - We have registered and maintained internet domains including “BilltheButcher.com” and own the trademark on the name, “Bill the Butcher” and tagline: The Only Meat to Eat. Seasonality and Quarterly Results - Our business is subject to seasonal fluctuations, including fluctuations resulting from holiday seasons.For these reasons, results for any quarter or interim period to date periods are not necessarily indicative of the results that may be achieved for full fiscal years. 5 Table of Contents Employees - We employed 35 employees as of August 31, 2011, with 27 in Company-operated retail stores and commissary.We believe our relationship with our employees is good.None of our employees are covered by collective bargaining agreements. Governmental and Environmental Regulation - Our operations are subject to extensive federal, state and local laws and regulations by authorities that oversee food safety standards and processing, packaging, storage, distribution, advertising, labeling and export of our products. Our facilities for processing meats are subject to a variety of federal, state and local laws relating to the protection of the environment, including provisions relating to the discharge of materials into the environment, and to the health and safety of our employees.In addition, our products are subject to inspection prior to distribution, primarily by the USDA, WSDA and the U.S. Food and Drug Administration.The Federal Meat Inspection Act requires that meat sold through retail channels be slaughtered or harvested at plants inspected by the USDA Food Safety and Inspection Service.Claims or enforcement proceedings could be brought against us in the future.Loss of or failure to obtain necessary USDA/WSDA permits and registrations could delay or prevent us from meeting our current product demand or introducing new products,and could adversely affect our operating results.In addition, as a distributor of natural and organic meats, we are subject to increasing governmental scrutiny of and public awareness regarding food safety and the sale, packaging and marketing of natural and organic products, such as the WSDA Organic Foods Program.Compliance with these laws may impose a significant burden on our operations.We are also routinely subject to new or modified laws, regulations and accounting standards.We believe that we are currently in compliance with all material laws and regulations governing our business. Available Information - We are a reporting company and file annual, quarterly and current reports and other information with the Securities and Exchange Commission. You may read and copy these reports and other information at the SEC’s Public Reference Room at 100FStreet N.E., Washington,D.C. 20549.Please call the SEC at 1-800-SEC-0330 or e-mail the SEC at publicinfo@sec.gov for more information on the operation of the public reference room. Our SEC filings are also available at the SEC’s website at http://www.sec.gov. ITEM1A.RISK FACTORS Risks Related to our Business and Operations We have a limited operating history and face significant challenges in executing our business plan.We have a limited operating history and face all of the challenges inherent in operating a new business, including limited capital and management resources. We need to raise additional capital to fund our business and continue as a going concern.Our ability to continue as a going concern is contingent upon our ability to raise additional capital to fund our working capital requirements and execute our operating plan.Financing alternatives available to us could be highly dilutiveto our existing shareholders and may involve significant interest and other costs.There can be no assurance that any equity or debt financing arrangement will be available to us when needed on acceptable terms, if at all.In addition, there can be no assurance that any financing alternative would provide us with sufficient funds to meet our capital requirements.If we are unable to secure additional financing to fund our needs, we could be required to significantly alter our operating plan and curtail our operations. We have a history of losses and expect to incur losses in the immediate future.We incurred net losses of approximately $2.9 million and $1.3 million during the years ended August 31, 2011 and 2010, respectively, and likely will incur losses in future periods.We expect to use significant amounts of our cash resources to fund our net losses, working capital and store expansion needs. If we fail to establish and maintain an effective system of internal controls, we may not be able to report our financial results accurately. Any inability to report and file our financial results accurately and timely could harm our business and adversely affect the trading price of our common stock.We are required to establish and maintain internal controls over financial reporting and disclosure controls and procedures and to comply with other requirements of the Sarbanes-Oxley Act and the rules promulgated by the SEC. Our management cannot guarantee that our internal controls and disclosure controls and procedures will prevent all possible errors. Because of the inherent limitation in all control system, no system of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the company have been detected. These inherent limitations include the possibility that judgments in decision-making can be faulty and subject to simple error or mistake. Furthermore, controls can be circumvented by individual acts of some persons, by collusion of two or more persons, or by management override of the controls. The design of any system of controls is based in part upon certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Over time, a control may become inadequate because of changes in conditions or the degree of compliance with policies or procedures may deteriorate. Because of inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and may not be detected. Management has determined that, as of August 31, 2011, there were deficiencies in both the design and the effectiveness of our internal controls over financial reporting, including: · Inadequate entity-level controls, and · Deficiencies pertaining to inadequate segregation of duties consistent with control objectives. 6 Table of Contents Since identifying the above-listed deficiencies in our internal controls, we have taken, and are taking, certain actions intended to remediate the material weaknesses in our internal control over financial reporting, and we anticipate that these actions will have a material impact on our internal control over financial reporting in future periods. However, because this remediation process is still in its initial stages, we can give no assurance as to when it will be completed. We may not be successful in implementing our growth plan, which would have a material adverse impact on our business and financial results.Our business plan contemplates that we will open new Bill the Butcher stores, sustain and improve comparable store sales and margins, and expand into new geographic locations.Our ability to successfully implement any or all of these initiatives is uncertain. Our growth plans will present operational and competitive challenges, and may strain our management, operational and financial resources.Our inability to successfully achieve or manage our growth, or to successfully implement our business strategy, could have a material adverse effect on our business, results of operations, and financial condition. Even if we successfully implement our growth strategy, we may discover that our growth strategy does not deliver the results that we currently anticipate. We are dependent on the financial performance of stores located in one geographic area.Our financial performance is dependent on stores located in the Seattle, Washington area. In recent years Washington has been adversely impacted, as has most of the United States, due to the declining economic climate. If the Seattle area continues to experience significant economic pressures, our sales and operating results could be negatively impacted. Our management team has limited support.J’Amy Owens, our sole officer and director and principal shareholder, performs multiple management functions for us and many key responsibilities of our business have been assigned to a relatively few employees.In addition, our management team has limited experience operating a multi-store retail business.The management team needs additional support in operations, finance, and administration, among other areas, in order for us to be successful.If we are unable to recruit, retain, and motivate skilled managers and other employees to work together effectively to implement our strategies, manage our operations, and accomplish our business objectives, our ability to grow our business and successfully meet operational challenges could be significantly impaired. We are dependent on our sole officer and director and we may not be able to meet our strategic objectives if she is unavailable to us.J'Amy Owens, our sole officer and director and principal shareholder, is involved in a number of community and business endeavors unrelated to our business. If Ms.Owens focuses her time and attention on these other endeavors without also dedicating the necessary time and efforts to our business, or if Ms.Owens is unavailable to us due to death, disability or any other reason, it could have a significant impact on our efforts to achieve our business goals. If we are not able to differentiate ourselves and compete effectively against meat purveyors with greater resources and established customer bases, our prospects for future success will be jeopardized.Our competitors include but are not limited to local, regional, and national supermarkets, natural food stores, warehouse membership clubs, small specialty stores, and to some degree, traditional butchers. These businesses compete with us for products, customers, and in some instances store locations.Some of our largest competitors are expanding aggressively in marketing a range of natural and organic foods, including meat.We expect competition to intensify in the future as the market for ethically and organically raised meat products develops and matures. Most of these potential competitors have longer operating histories, larger customer bases, better brand recognition, and significantly greater financial, marketing, technical, and other resources than us.Some of our competitors may be able to devote significant resources to marketing and promotional campaigns, adopt more aggressive pricing policies, and devote substantially more resources to business development than us. As we open new stores or enter new geographic locations, competition may intensify, which may result in reduced operating margins, an inability to establish a local market, and diminished value in our brand. Expansion into new geographic markets presents increased risks.Our business plan contemplates expansion into new geographic areas in the United States. Our future results depend on various factors, including successful selection and expansion into these new geographic markets and market acceptance of our products and retail experience. Those markets may have different competitive conditions, consumer tastes and discretionary spending patterns than our existing market. As a result, stores in new geographic locations may be less successful than stores in our existing market. Consumers in a new market likely will not be familiar with the Bill the Butcher brand, and we will need to build brand awareness in that market through greater investments in advertising and promotional activity than we originally planned.Stores opened in new markets may also have lower average store revenue than stores opened in existing markets, and may have higher construction, occupancy or operating costs than stores in existing markets. Furthermore, we may have difficulty in finding reliable suppliers or distributors or ones that can provide us, either initially or over time, with adequate supplies of meat and other products that satisfy our quality standards. 7 Table of Contents Revenue at stores opened in new markets may take longer to ramp up and reach expected revenue levels, and may never do so. As with the experience of other retail concepts that have tried to expand nationally, we may find that the Bill the Butcher concept has limited or no appeal to customers in new markets or we may experience a decline in the popularity of the Bill the Butcher experience. Newly opened stores may not succeed, future markets and stores may not be successful and, even if we are successful, our average store revenue may not increase and may even decline. We occupy our stores under leases, and we may be unable to renew leases at the end of the lease periods or obtain new leases on acceptable terms.All of our stores are located on leased premises or locations otherwise controlled by third parties. Most of our leases are non-cancelable and typically have terms of three to five years, with renewal options for additional three to five year terms.We could be required to continue lease payments for a store that we would otherwise wish to terminate. We also may not have the right or option to renew some of our existing leases beyond renewal terms. We face intense competition from other specialty retailers for suitable sites for new stores, and if we are unable to renew an existing lease, we would be obligated either to find a new location or close the store. If we negotiate a new lease or lease extension at an existing location, the rent may increase substantially. In either case, our existing operations and operating results could be adversely affected. We intend to lease other premises in connection with the planned expansion of our operations, and we believe leases that we enter into in the future likely will also be non-cancelable. Additionally, because we compete with other retailers for store sites, we may not be able to obtain new leases or renew existing leases on acceptable terms. These factors could adversely affect our ability to execute our growth strategy. Economic conditions that adversely affect consumer confidence and discretionary spending could substantially decrease our revenues and may adversely impact our ability to implement our business strategy.Our success depends to a significant extent on discretionary consumer spending, which is influenced by general economic conditions and the availability of discretionary income.Current and future economic conditions affecting disposable consumer income such as employment levels, business conditions, changes in housing market conditions, the availability of credit, interest rates, tax rates, fuel and energy costs, the impact of natural disasters or acts of terrorism, and other matters could reduce consumer spending or cause consumers to shift their spending to lower-priced products and competitors. Food safety concerns and instances of food-borne illnesses could harm our customers, result in negative publicity and cause the temporary closure of some stores and, in some cases, could adversely affect the price and availability of meat and other products, any of which could harm our brand reputation, result in a decline in revenue or an increase in costs.We consider food safety a top priority and seek to ensure that our customers enjoy high-quality, safe, and wholesome products.However, we cannot guarantee that our internal controls and training will be fully effective in preventing all food-borne illnesses. Furthermore, our reliance on third-party food suppliers increases the risk that food-borne illness incidents could occur outside of our control and at multiple locations. Instances of food-borne illnesses, whether real or perceived, and whether at our stores or those of our competitors, could harm customers and otherwise result in negative publicity about us or the products we serve, which could adversely affect revenue. If there is an incident involving our stores serving contaminated products, our customers may be harmed, our revenue may decrease and our brand name may be impaired. If our customers become ill from food-borne illnesses, we could be forced to temporarily close one or more stores. Food safety concerns and instances of food-borne illnesses and injuries caused by food contamination have in the past, and could in the future, adversely affect the price and availability of affected products and cause customers to shift their preferences, particularly if we choose to pass any higher costs along to consumers. As a result, our costs may increase and our revenue may decline.A decrease in customer traffic as a result of these health concerns or negative publicity, or as a result of a change in our product mix or a temporary closure of any of our stores, could materially harm our business. Negative publicity surrounding the consumption of meat generally or shifts in consumer tastes could reduce our sales and make our brand less valuable.Negative publicity resulting from poor food quality, food-related illness, and other health concerns, whether related to our stores or to the beef, pork, or poultry industries generally, could diminish the appeal of our products and reduce demand.In addition, shifts in consumer preferences away from meat and meat products, whether because of dietary or other health concerns or otherwise, would adversely affect our sales and operations. Changes in the availability of quality natural and organic products could adversely affect our business.We purchase ethically-raised and organic meats from a limited number of third-party suppliers.There is no assurance that locally sourced and ethically raised meat, poultry and wild game will be available to meet our future needs.We do not have any material or long-term contracts with any of our suppliers.If these suppliers are unable to provide us with products that meet our quality standards, or if one or more were to terminate its arrangements with us, we could be unable to adequately provision our stores or satisfy customer demand, which would harm our reputation and brand.If we had to replace or supplement our current suppliers, qualifying alternative suppliers on acceptable terms would be costly and time-consuming.The loss of several of our suppliers could interrupt our supply chain and affect our ability to deliver products to our customers, which would have a material adverse effect on our net sales and profitability.In addition, our reliance on organic meat suppliers involves certain risks, including a lack of direct control over production capacity and delivery schedules, quality assurance, and production costs.Interruptions in several suppliers operations could result in shipment delays to us, lost sales, and damage to our reputation, all of which would adversely affect our business. 8 Table of Contents Moreover, if our competitors were to significantly increase their locally-sourced and ethically-raised product offerings or if new laws were to require alternative certification of certain products, the supply of these products to us could be constrained.Any significant disruption in the supply of locally-sourced and ethically-raised meat, poultry and wild game could have a material impact on our overall sales and cost of goods sold. We rely on independent certification for a number of our food products, the loss of which would diminish our market position and harm our business.We rely on independent certification, such as certifications of our products as “organic” or “natural” to differentiate our products from mass-market, commercially-produced products.The loss of any independent certifications could adversely affect our market position as a natural and organic food company, which could harm our business. Perishable foods product losses could materially affect our results.Because nearly all of the products we sell are perishable, we may incur significant product inventory losses in the event of extended power outages, natural disasters or other catastrophic occurrences. Increases in the price of raw materials used to produce our products could materially increase our costs and adversely affect our operating results.Prices for organic food are dependent on the market price for the raw materials used to produce them.These raw materials are subject to price volatility caused by weather, supply conditions, power outages, government regulations, economic climate, and other unpredictable factors.Any raw material price increase would increase our cost of sales and decrease our profitability unless we were able to pass along higher prices to our customers.In addition, if one or more of our competitors is able to reduce its production costs by taking advantage of any reductions in raw material prices or favorable sourcing agreements, we may face pricing pressures and may be forced to reduce our prices or incur a decline in net sales, either of which could have a material and adverse effect on our business, results of operations and financial condition. A significant interruption in the operation of our central commissary would disrupt our operations.We have only one central commissary facility.A significant interruption in the operation of our facility due to a natural disaster, such as an earthquake, power outages or other causes, would significantly impair our ability to operate our business on a day-to-day basis and would adversely affect our operating results. Our inability or failure to protect our intellectual property would have a negative impact on our brand and operating results.Our trademarks, service marks, copyrights, trade dress rights, trade secrets, domain names and other intellectual property are valuable assets that are critical to our success. The unauthorized reproduction or other misappropriation of our intellectual property could diminish the value of our brand and cause a decline in our sales.Protection of our intellectual property and maintenance of distinct branding are particularly important as they distinguish our products from those of our competitors who may sell similar products. We may not be able to adequately protect our intellectual property.In addition, the costs of defending our intellectual property may adversely affect our operating results. Litigation and publicity concerning food quality, health and other issues can result in liabilities, increased expenses, and distraction of management and can also cause customers to avoid our products, which could adversely affect our results of operations, business and financial condition.Food service businesses can be adversely affected by litigation and complaints from customers or government authorities resulting from food quality, allergens, illness, injury or other health concerns or operating issues stemming from one retail location or a limited number of retail locations. Adverse publicity about these allegations may negatively affect us, regardless of whether the allegations are true, by discouraging customers from buying our products. We could be subject to complaints or lawsuits alleging that we are responsible for some illness or injury a customer suffered at or after a visit to our stores, or that we have problems with food quality or operations. Regardless of whether any claims against us are valid, or whether we are ultimately held liable, claims may be expensive to defend and may divert time and money away from our operations and hurt our performance. A judgment significantly in excess of our insurance coverage, or for which we are not covered by insurance, could materially and adversely affect our financial condition or results of operations. Any adverse publicity resulting from these allegations may also materially and adversely affect our reputation or prospects, which in turn could adversely affect our results. 9 Table of Contents Governmental regulations could impose material costs.Our operations are subject to extensive federal, state and local laws and regulations by authorities that oversee food safety standards and processing, packaging, storage, distribution, advertising, labeling and export of our products. Our facilities for processing meats are subject to a variety of federal, state and local laws relating to the protection of the environment, including provisions relating to the discharge of materials into the environment, and to the health and safety of our employees.In addition, our products are subject to inspection prior to distribution, primarily by the USDA, WSDA and the U.S. Food and Drug Administration.The Federal Meat Inspection Act requires that meat sold through retail channels be slaughtered or harvested at plants inspected by the USDA Food Safety and Inspection Service.Claims or enforcement proceedings could be brought against us in the future.Loss of or failure to obtain necessary USDA/WSDA permits and registrations could delay or prevent us from meeting our current product demand or introducing new products,and could adversely affect our operating results.In addition, as a distributor of natural and organic meats, we are subject to increasing governmental scrutiny of and public awareness regarding food safety and the sale, packaging and marketing of natural and organic products, such as the WSDA Organic Foods Program.Compliance with these laws may impose a significant burden on our operations.We are also routinely subject to new or modified laws, regulations and accounting standards.If we are found to be out of compliance with applicable laws and regulations in these other areas, we could be subject to civil remedies, including fines, injunctions, recalls or asset seizures, as well as potential criminal sanctions, any of which could have an adverse effect on our financial results. Food safety concerns and instances of food-borne illnesses could harm our customers, result in negative publicity and cause the temporary closure of some stores and, in some cases, could adversely affect the price and availability of meat and other products, any of which could harm our brand reputation, result in a decline in revenue or an increase in costs.We consider food safety a top priority and seek to ensure that our customers enjoy high-quality, safe, and wholesome products.However, we cannot guarantee that our internal controls and training will be fully effective in preventing all food-borne illnesses. Furthermore, our reliance on third-party food suppliers increases the risk that food-borne illness incidents could occur outside of our control and at multiple locations. Instances of food-borne illnesses, whether real or perceived, and whether at our stores or those of our competitors, could harm customers and otherwise result in negative publicity about us or the products we serve, which could adversely affect revenue. If there is an incident involving our stores serving contaminated products, our customers may be harmed, our revenue may decrease and our brand name may be impaired. If our customers become ill from food-borne illnesses, we could be forced to temporarily close one or more stores. Food safety concerns and instances of food-borne illnesses and injuries caused by food contamination have in the past, and could in the future, adversely affect the price and availability of affected products and cause customers to shift their preferences, particularly if we choose to pass any higher costs along to consumers. As a result, our costs may increase and our revenue may decline.A decrease in customer traffic as a result of these health concerns or negative publicity, or as a result of a change in our product mix or a temporary closure of any of our stores, could materially harm our business. If our products become contaminated, we may be subject to product liability claims and product recalls.Our products may be subject to contamination by disease-producing organisms or pathogens, such asSalmonella and generic E. coli.These organisms and pathogens are found generally in the environment; therefore, there is a risk that one or more, as a result of food processing, could be present in our products.These pathogens can also be introduced as a result of improper handling by our customers or third parties after we have sold the products.We seek to control these risks through careful processing of our products, but we cannot entirely eliminate them.We have no control over handling of our products once they are sold.Nevertheless, contamination that results from improper handling by customers or third parties may be blamed on us.Any publicity regarding contamination or resulting illness or death could adversely affect us even if we did not cause the contamination and could have a material adverse effect on our business, reputation and future prospects.We could be required to recall our products if they are contaminated or damaged and product liability claims could be asserted against us. Outbreaks of livestock disease can adversely impact our ability to conduct our operations and demand for our products. Demand for our products can be adversely impacted by outbreaks of livestock disease, which can have a significant impact on our financial results.Efforts are taken to control disease risks by adherence to good production practices and extensive precautionary measures designated to ensure the health of the livestock we purchase from our suppliers.However, outbreaks of disease and other events, which may be beyond our control could significantly affect demand for our products, consumer perceptions of certain products, the availability of livestock for purchase by us and our ability to conduct our operations.Furthermore, any outbreak of disease could result in governmental restrictions on the purchase and sale of our products to or from our suppliers, facilities or customers.This could also result in negative publicity that may have an adverse effect on our ability to market our products successfully and on our financial results. Risks Related to our Capital Stock There is a very limited trading market for our stock.Although our Common Stock is quoted on the Over-The-Counter Bulletin Board (the “OTCBB”), there is a very limited public market for our Common Stock. There has been limited trading activity in our stock, and when it has traded, the price has fluctuated widely.We consider our Common Stock to be “thinly traded” and any last reported sale prices may not be a true market-based valuation of the Common Stock.Shareholders may experience difficulty selling their shares if they choose to do so because of the illiquid market and limited public float for our Common Stock. We cannot offer any assurance that an active trading market for our Common Stock will develop or how liquid that market may become. 10 Table of Contents Our stock price is volatile.The closing price per share of our Common Stock on the OTCBB fluctuated from a high of $2.16 per share to a low of $0.33 per share during the fiscal year ended August 31, 2011.Subsequent to August 31 through December 13, 2011, the closing price per shares fluctuated from a high of $0.43 to a low of $0.20.The market price of our Common Stock could be subject to significant fluctuation in response to various market factors and events. These market factors and events include variations in our sales and earnings results and failure to meet market expectations; publicity regarding us, our competitors, or the organic products industry generally; new statutes or regulations or changes in the interpretation of existing statutes or regulations affecting the organic products industry specifically; and sales of substantial amounts of Common Stock in the public market or the perception that such sales could occur and other factors. Because we do not intend to pay any cash dividends on our Common Stock, our shareholders will not be able to receive a return on their shares unless they sell them.We intend to retain any future earnings to finance the development and expansion of our business. We do not anticipate paying any cash dividends on our Common Stock in the foreseeable future. Unless we pay dividends, our shareholders will not be able to receive a return on their shares unless they sell them. There is no assurance that shareholders will be able to sell shares when desired. Future issuances of common and preferred stock will be dilutive and could depress our stock value.The future issuance of capital stock may result in substantial dilution in the percentage of our Common Stock held by our then existing shareholders.We may value any Common Stock issued in the future on an arbitrary basis.The issuance of Common Stock for future services or acquisitions or other corporate actions may have the effect of diluting the value of the shares held by our investors, and might have an adverse effect on any trading market for our Common Stock. Penny stock regulations may adversely affect our share price and ability to resell our securities in the market.Penny Stock Regulations and broker-dealer practices in connection with transactions in “Penny Stocks” are regulated by certain penny stock rules adopted by the SEC. Penny stocks generally are equity securities with a price of less than $5.00 per share. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risk associated with the penny stock market. The broker-dealer must also provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customer's account.In addition, the penny stock rules generally require that prior to a transaction in a penny stock, the broker-dealer must make a written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for a stock that is subject to the penny stock rules.Our stock is a penny stock and has had a trading price of less than $5.00 per share and is not listed on any stock exchange (although it is traded on the OTCBB).Therefore, investors may find it more difficult to purchase and/or sell their securities based on these limitations and regulations. We may issue shares of preferred stock in the future that may adversely impact your rights as holders of our Common Stock.Our articles of incorporation authorize us to issue up to 5,000,000 shares of preferred stock, including two million shares of preferred stock that would be entitled to ten votes per share, and two million shares of preferred stock that would be entitled to two votes per share.Our board of directors will have the authority to fix and determine the relative economic rights and preferences of preferred shares, as well as the authority to issue such shares, without further shareholder approval.As a result, our board of directors could authorize the issuance of a series of preferred stock that would grant to holders preferred rights to our assets upon liquidation, the right to receive dividends before dividends are declared to holders of our Common Stock, and the right to the redemption of such preferred shares, together with a premium, prior to the redemption of the Common Stock.To the extent that we do issue such additional shares of preferred stock, your rights as holders of Common Stock could be impaired thereby, including, without limitation, dilution of your ownership interest in us.In addition, shares of preferred stock could be issued with terms calculated to delay or prevent a change in control or make removal of management more difficult, which may not be in your interest as holders of Common Stock. Our principal shareholder has significant influence over matters subject to shareholder vote and may support corporate actions that conflict with other shareholders’ interests.As of August 31, 2011, Ms.J’Amy Owens, our sole full-time officer and sole director and principal shareholder, owns approximately 52% of our outstanding Common Stock.Ms. Owens’s shareholdings give her the ability to control the election of our directors and other matters brought before the shareholders for a vote. The voting power held by Ms.Owens could prevent or significantly delay another company from acquiring or merging with us, even if the acquisition or merger was in the best interests of our shareholders. There is a risk of market fraud on the OTCBB.OTCBB securities are frequent targets of fraud or market manipulation. Not only because of their generally low price, but also because the OTCBB reporting requirements for these securities are less stringent than for listed or NASDAQ traded securities, and no exchange requirements are imposed. Dealers may dominate the market and set prices that are not based on competitive forces. Individuals or groups may create fraudulent markets and control the sudden, sharp increase of price and trading volume and the equally sudden collapse of the market price for shares of our Common Stock. 11 Table of Contents ITEM1B.UNRESOLVED STAFF COMMENTS None. ITEM2.PROPERTIES. We believe that our facilities are sufficient to support our current operating needs.As of August 31, 2011, we operated six butcher shops, and lease three shops not yet open, all in the greater Seattle, Washington area.The size of our shops varies from just under 800 square feet to just over 3,100 square feet, with an average size of approximately 1,300 square feet.All of our facilities, which include a commissary, are leased from third parties.We also lease our commissary facilities having approximately 5,000 square feet, which lease expires in August 2012.Our office facilities are located in part of the building where we operate a butcher shop.All of our leases provide for rent at fixed base amounts, some of which escalate during the lease term.Lease terms vary from one to five years. We have options to renew most of our leases with renewal periods ranging from 3 to 7 years. We do not own any real property. We believe that our facilities are sufficient to support our current operating needs. ITEM3. LEGAL PROCEEDINGS In October 2010, an action was commenced by Joseph Barrett in the Superior Court of the State of Washington, County of King, against the Company, its Chief Executive Officer, J’Amy Owens, and others. Mr. Barrett, a former employee of the Company, has alleged the Company breached its employment agreement with him and that he was wrongfully discharged in violation of public policy.Mr. Barrett is seeking damages in an undefined amount, injunctive relief and attorney’s fees.The claim against Ms. Owens is based on an alleged breach of a stock purchase agreement entered into between Ms. Owens and Mr. Barrett.A trial date for these claims has been set in March 2012.The Company and Ms. Owens have rejected the claims made by Mr. Barrett and have asserted counterclaims against him. In June 2011, an action was commenced by William Von Schneidau, in the Superior Court of the State of Washington, County of King, against the Company, its Chief Executive Officer, J’Amy Owens, and others. Mr. Von Schneidau is seeking damages or the rescission of a Related Party Agreement and a Stock Purchase Agreement. The rescission of the aforementioned agreements could result in the return of Mr. Von Schneidau’s controlling ownership interest in the Company’s predecessor company, W K, Inc. (“W K”). Mr. Von Schneidau was a co-founder of W K. The Company and Ms. Owens believe they have meritorious defenses to Mr. Von Schneidau’s claims, which they believe are without merit. The Company is vigorously defending against these claims and has asserted counterclaims against Mr. Von Schneidau for theft, fraud, misrepresentation and defamation. The Company is vigorously pursuing these counterclaims and is seeking damages from Mr. Von Schenidau in excess of $3,000,000. Except as set forth above, we are currently not a party to any material legal proceedings. ITEM4. (REMOVED AND RESERVED) 12 Table of Contents PART II ITEM5. MARKET FOR REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDERMATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded under the symbol “BILB” on the OTC Bulletin Board.The following table represents the range of the high and the low bid prices, as quoted on the OTC Bulletin Board, by fiscal quarter.Trading in the Company’s common stock was negligible prior to July 2010. The following represent prices between dealers, and may not include retail mark-ups, markdowns or commissions, and may not necessarily represent actual transactions. three months ended low high August 31, 2011 $ $ May 31, 2011 February 28, 2011 November 30, 2010 August 31, 2010 As of August 31, 2011, we had 130 stockholders of record. Dividends - We have never declared or paid cash dividends to our stockholders. We currently intend to retain all available funds and any future earnings for use in the operation of our business and we do not anticipate declaring or paying cash dividends for the foreseeable future. Securities Authorized for Issuance under Equity Compensation Plans – None. Repurchases of Equity Securities - None. Recent Sales of Unregistered Securities – In June 2011, we issued 250,000 shares of our common stock to an accredited investor pursuant to the exemption from registration under Section 4(2) of the Securities Act of 1933, as amended. In August 2011, we issued 270,800 shares of our common stock to an accredited investor pursuant to the exemption from registration under section 4(2) of the Securities Act of 1933, as amended. The shares were issued in consideration for the cancellation of a note payable held by such accredited investor which was issued in April 2010.The $100,000 principal amount of the note and accrued interest of approximately $8,000 were cancelled pursuant to the issuance. In June 2011, in connection with a proposed private placement, we issued 5,625,000 shares of our common stock to an accredited investor pursuant to the exemption from registration under Section 4(2) of the Securities Act of 1933, as amended. The shares were returned to the Company in July 2011 as the $4,500,000 purchase price was never paid. Also in connection with the proposed private placement transaction, we issued 500,000 shares of our common stock to an affiliate of the accredited investor pursuant the exemption from registration under Section 4(2) of the Securities Act of 1933, as amended. The holder of the shares has agreed to either return or pay for the shares though they have not yet been returned to the Company. The Company is currently in amicable discussion with the holder to ensure either payment for the shares or the cancellation of the same. ITEM 6. SELECTED FINANCIAL DATA Not applicable. 13 Table of Contents ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This Annual Report on Form 10-K includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, or the Securities Act, and Section 21E of the Securities Exchange Act of 1934, as amended, or the Exchange Act. We have based these forward-looking statements on our current expectations and projections about future events. These forward-looking statements are subject to known and unknown risks, uncertainties and assumptions about us that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by such forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “continue,” or the negative of such terms or other similar expressions. Factors that might cause or contribute to such a discrepancy include, but are not limited to, those listed under the heading “Risk Factors” and those listed in our other Securities and Exchange Commission filings. The following discussion should be read in conjunction with our Financial Statements and related Notes thereto included elsewhere in this report. Unless the context otherwise requires, references in this report to “we,” “us,” “Bill the Butcher,” or the “Company” refer to Bill the Butcher, Inc. and its subsidiaries. The following discussion and analysis of the financial condition and results of operations should be read in conjunction with our consolidated financial statements and accompanying notes thereto appearing elsewhere in this Annual Report on Form 10-K. Overview - Founded in 2009, Bill the Butcher is a sustainable food company with a mission to support small farmers and ranchers that sell organic and natural grass-fed meat, (including pasture-raised beef, pork, chicken, lamb, and turkey) with complementary and thematic sundry food items via corporate owned neighborhood butcher shops.We purchase meat that does not contain hormones, antibiotics, steroids or genetically modified inputs, which differentiates us from the grocery stores. We launched the concept in the greater Seattle, Washington area and the Company is headquartered in Seattle.The first “Bill the Butcher” store was opened in August 2009 in Woodinville, Washington, a city in the greater Seattle area.Five additional store locations opened throughout 2010 in other Seattle neighborhoods (Laurelhurst, Madison Valley and Magnolia) and cities in the greater Seattle area (Redmond and Bellevue).We have entered into lease agreements for three new stores in the greater Seattle area, including one in Wallingford, a Seattle neighborhood, and others in Edmonds and Kirkland, Washington. In addition, we operate a commissary with substantial refrigeration capacity that provides limited processing and distribution services for ourretail butcher shops. Our early success results from some key strategic advantages.These advantages include our Chief Executive Officer’s industry experience and extensive background in launching multiple nationally recognized retail concepts, and our ability to keep initial capital costs of opening a store very low.The low cost deployment provides multiple benefits including a quicker return on investment and also supports our ability for aggressive growth.Our concept is to generate high revenue and high margins by deploying very low cost and strategically placed neighborhood butcher shops in local communities.Our management believes that our ongoing efforts will raise margins and improve gross profits.Our strategies for successfully executing our plans include the following: Low capital to open stores – We have opened our butcher shops at an average capital cost of less than $85,000 each. We primarily use recycled, reused and reclaimed materials.There is no need for store-based band saws, large smokers, expensive exhaust hoods, fire evacuation systems and other high cost capital expenses associated with food retailers. Low labor cost to operate stores– We keep the butcher and sales clerk, called a “Tenderizer”, focused on selling our products and educating and entertaining the customer, rather than on less productive or labor-intensive tasks. This is the store-level primary benefit of the central commissary. Our stores operate with an average of 2.5 employees per store. Utilization of a Commissary – Our operating model utilizes a central commissary where meat can be butchered from whole and half carcasses, prepared, and efficiently distributed to local Bill the Butcher shops.Our commissary can be equipped for less than $150,000 andis projected to support up to 20 butcher shops.Benefits to the centralized commissary concept include the following: · Meat can be purchased as a whole animal, therefore reducing the cost per pound. · Meat can be butchered at the commissary from whole animal to sub primal, therefore eliminating the need for the store to provide added labor.This allows stores to have minimal staff and the staff can be dedicated to selling the product. · Whole animal purchasing typically creates a fair amount of waste from the butchering process. Our commissary can turn this waste into high yield and high margin products. The commissary can, when outfitted, also turn the less desirable cuts of meat into charcuterie and organic and natural beef jerky, which are some of the highest margin items we sell.This process represents the most sustainable solution for the farmer, as the Company is able to purchase the whole animal. · Shipping and processing of meat can be centralized and therefore better controlled, thus minimizing shrink and maximizing yield by managing the inventory turn of any given product at the butcher shop level. 14 Table of Contents Our business and growth strategy is described in two stages.We are currently well into stage one, which includes opening 20 stores and fully outfitting our new commissary with equipment.The plan is to bring stores to optimal sales and profit levels and therefore improve the scalable model.We believe the successful execution of this stage will generate positive cash flows from operations.We now have six stores open and have leases for three additional locations in the Seattle area, which are under construction. Proceeds from our financing activities are expected to be used to: · Open Bill the Butcher shops in Edmonds and Kirkland, Washington and in the Wallingford neighborhood of Seattle, and open additional shops in the greater Seattle area bringing our store count to 20. · Advertise and market the Bill the Butcher brand.Our sales have been achieved without significant advertising or marketing expense.We believe the potential for increasing sales is very strong with an advertising and marketing campaign to let the local community know of the Bill the Butcher shop’s presence and product offerings. · Improve gross margins by purchasing in greater quantities and increasing inventory turns.Management believes this can increase gross margins by 5% to 10%. · Outfit and fixture our commissary.Management believes this will provide for greater whole animal purchases resulting in additional cost savings and incremental gross margin improvements. · Purchase equipment to prepare and sell large volumes of high margin products such as organic and natural broth as well as organic and natural beef jerky, which management believescan also increase gross margin. · Launch a fully functional e-commerce site to maximize consumer reach, brand growth, sales and margin opportunities. The second stage of our growth plan will require substantial additional financing for a regional rollout.We anticipate a regional store expansion with 120 to 150 company-owned Bill the Butcher stores west of the Mississippi, with an initial focus during this stage in California and Texas. There is no assurance that we will realize the objectives of our efforts, both from an operating and financing perspective, certain of which are dependent on our receiving additional capital, and there is no assurance that such funding will be available. To the extent that additional resources are not received, or to the extent our management is not successful in executing on objectives for improving margins, then margins are not likely to improve.Further, in the absence of additional capital, it is unlikely that we can continue to support our growth. Going Concern and Capital Resources - As of August 31, 2011, we had cash and cash equivalents of $90,000 and an accumulated deficit of approximately $4.3 million.Our net loss for the year ended August 31, 2011 was approximately $2.9 million and we expect to incur additional losses in the near future. Our operating activities used cash of approximately $1.5 million during the year ended August 31, 2011, and our working capital deficit(excess of current liabilities overcurrent assets) was $1.7 million as of August 31, 2011. The report of our independent registered public accounting firmon our August 31, 2011 consolidated financial statements included in this Form 10-K includes a comment noting these and other factors raise substantial doubt regarding our ability to continue as a going concern. We have prepared our consolidated financial statements on the basis that we will continue as a going concern, which contemplates realization of assets and the satisfaction of liabilities in the normal course of business.We have funded our losses primarily through sales of common stock in private placements and short-term borrowings.We require additional capital to further develop our business, execute our business strategy and to satisfy our near-term working capital requirements.Our operating expenses will also consume a material amount of our cash resources.We intend to raise capital from equity and debt financing to fund future operations and to provide additional working capital. However, there is no assurance that such financing will be obtained in sufficient amounts on a timely basis or on terms favorable to us necessary to meet our needs. In the event that we cannot obtain additional funds on a timely basis or our operations do not generate sufficient cash flow, we may be forced to curtail or cease our activities, which would likely result in the loss to investors of all or a substantial portion of their investment.The accompanying consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classifications of liabilities that may result from the outcome of this uncertainty. 15 Table of Contents Results of Operations – Following is a summary of our operating results and other information (dollars in thousands): Year ended August 31, Sales $ $ Cost of goods sold Gross profit Direct store expenses General and administrative Investor and public relations Lossfrom operations ) ) Interest expense 7 Net loss $ ) $ ) Number of stores open at year end 6 5 as percentage of sales Sales % % Gross profit 36
